Appeal from an order of the Court of Claims, entered March 10, 1978, granting the State’s motion for dismissal on the grounds that claimant did not timely file a notice of intention pursuant to subdivision 3 of section 10 of the Court of Claims Act. After he spent 22 years in prison, claimant’s conviction on a murder charge was reversed on November 18, 1976. The original 1951 indictment was later dismissed on December 8, 1976. Thereafter, on April 19, 1977 a notice of intention to file a claim was filed alleging acts of misconduct by New York City Police, prosecutors and Judges. A claim alleging causes of action for false imprisonment, malicious prosecution and defamation of character against the State and others was filed on December 9, 1977. The Court of Claims dismissed the claims as untimely since more than 90 days from dismissal of the indictment had elapsed prior to the filing of the notice of intention. This appeal ensued. There must be an affirmance. An examination of the record demonstrates that any cause of action that claimant might have against the State accrued, at the latest on December 8, 1976 when the indictment was dismissed (Andriola v State of New York, 53 AD2d 966). Furthermore, we note that all of the alleged causes of action were barred by the applicable Statutes of Limitations (CPLR 214, subd 5; 215, subd 3). Order affirmed, without costs. Mahoney, P. J., Greenblott, Sweeney, Kane and Staley, Jr., JJ., concur.